Citation Nr: 1620676	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  05-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 
 
2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain of the medial ligament. 
 
3.  Entitlement to an initial evaluation in excess of 10 percent from February 10, 2004, to December 27, 2006, for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1993, and October 1994 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified before another Veterans Law Judge during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In May 2008, the Board remanded the above-captioned claims for further development.

Included in the Board's May 2008 remand was a claim for service connection for arthritis of the left fifth finger.  Subsequently, in a March 2010 rating decision, the RO awarded service connection for this disorder.  Virtual VA Entry 3/3/10.  As such, the claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a right knee condition and entitlement to an initial evaluation in excess of 10 percent from February 10, 2004 to December 27, 2006 for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 28, 2015, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for entitlement to an initial evaluation in excess of 10 percent for a left knee strain of the medial ligament be withdrawn from appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an initial evaluation in excess of 10 percent for a left knee strain of the medial ligament by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his authorized representative have withdrawn the claim for entitlement to an initial evaluation in excess of 10 percent for a left knee strain of the medial ligament from appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.



ORDER


The appeal as to the claim of entitlement to an initial evaluation in excess of 10 percent for a left knee strain of the medial ligament is dismissed.


REMAND

In May 2008, the Board remanded the claims of entitlement to service connection for a right knee condition and entitlement to an initial evaluation in excess of 10 percent from February 10, 2004 to December 27, 2006 for IBS for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  As the RO did not complete this action, and the Veteran has not withdrawn the claims, they must be remanded to ensure compliance with the May 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, these matters are REMANDED for the following action:

Issue the Veteran a SOC on the claims for entitlement to service connection for a right knee condition and entitlement to an initial evaluation in excess of 10 percent from February 10, 2004 to December 27, 2006 for IBS.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


